OPINION OF THE COURT
PER CURIAM.
This court finds that the order issued by the lower court directing both parties to perform certain tasks was in the form of a mandatory injunction. A mandatory injunction commands acts to be done or undone and may require the performance of some affirmative acts. Zetrouer v. Zetrouer, 103 So.2d 625 (Fla. 1925). In so doing, the lower court acted beyond the scope of its jurisdictional powers. Article V, § 20.3, Florida Constitution.
This tribunal notes the lower court’s concern for the welfare of the *166appellee and her children, however, a court cannot issue an order considered to be in the best interest of social justice without regard to established law. Flagler v. Flagler, 95 So.2d 592 (Fla. 1955). The order of the lower court is therefore quashed and this cause is remanded for further proceedings consistent with this opinion.